People v Rodriguez (2015 NY Slip Op 03616)





People v Rodriguez


2015 NY Slip Op 03616


Decided on April 30, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2015

Acosta, J.P., Saxe, DeGrasse, Richter, JJ.


14982 1790/11

[*1] The People of the State of New York, Respondent,
vJoseph Rodriguez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Claudia B. Flores of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Jordan K. Hummel of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Ann M. Donnelly, J.), rendered November 26, 2012, convicting defendant, after a jury trial, of burglary in the third degree and criminal possession of stolen property in the fifth degree, and sentencing him to an aggregate term of two to six years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348—349 [2007]). There is no basis for disturbing the jury's determinations concerning credibility and identification, including its evaluation of inconsistencies. There was ample evidence of defendant's guilt, including a prompt identification, physical evidence, and incriminating statements.
After considering the factors set forth in People v Taranovich (37 NY2d 442, 445 [1975]), we conclude that defendant was not deprived of his constitutional right to a speedy trial. Very little of the approximately 17-month delay was attributable to the People, and we find defendant's claim that he was prejudiced by the delay unpersuasive.
We have considered and rejected defendant's remaining claims, including those related to the loss of a 911 tape and alleged ineffective assistance of counsel.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 30, 2015
CLERK